EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. McClellan on 11 May 2022.
The application has been amended as follows:
Claims 21-24 are cancelled. 
The abstract has been replaced with the following:
An actuator includes a stack including: an elastomer layer; and an elastic electrode disposed on each surface of the elastomer layer, in which the stack is subjected to a pre-strain of 50% or more at least in one direction. The stack may have a round tubular shape with the elastic electrodes disposed on opposite surfaces of the elastomer layer in a radial direction of the stack.
Specification
The new title was received on 3 May 2022.  This title is acceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an actuator comprising, inter alia, the stack is subjected to a pre-strain of 50% or more at least in one direction, and wherein the stack has a round tubular shape with the elastic electrodes disposed on opposite surfaces of the elastomer layer in a radial direction of the stack.
Claims 2-18 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 20 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach actuator comprising, inter alia, the stack is subjected to a pre-strain at least in one direction, and the elastomer layer has a mean thickness of 3 m or less, and wherein the stack has a round tubular shape with the elastic electrodes disposed on opposite surfaces of the elastomer layer in a radial direction of the stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krauss et al. (U.S. Pre-Grant Publication No. 20180159022) discloses a method for producing the electrode layers, to the use thereof for producing electromechanical converters based on dielectric elastomers as well as components comprising the electromechanical converter, to a use of the electromechanical converter, and to a device for producing the electroactive polymer film system and the electromechanical converter from multilayer actuators.
Nakata et al. (U.S. Pre-Grant Publication No. 20190192821) discloses an actuator is provided with a tubular actuator element and a supporting body which supports an inner peripheral surface of the actuator element. An internal pressure of the actuator element is higher than an external pressure of the actuator element.
Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12 May 2022			


/EMILY P PHAM/Primary Examiner, Art Unit 2837